Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant's election with traverse of Species A (i.e., a single and specific disorder to be treated as depression); and Species B (i.e., a single and specific MC5R peptide ligand indicating ALL variables as SEQ ID NO: 1 where Xaa is Cha) in the reply filed on February 15, 2022, is acknowledged.  The traversal is on the grounds that any prior art searched for the elected species would be applicable to the non-elected species, and thus, there is no search and examination burden (See Applicant’s Response received on 2/15/22, pg. 1).  
In light of the Examiner’s search, Applicant’s argument that no search and examination burden is present when considering the non-elected species in combination with the elected species is found persuasive.  Therefore, the requirement of Species A and B is hereby removed.

Status of Claims
Claims 1-20 were originally filed on May 18, 2020. 
The amendment received on May 18, 2022, canceled claims 7 and 17; and amended claims 1 and 11.
Claims 1-6, 8-16, and 18-20 are currently pending and are under consideration.

Priority
The present application is a continuation-in-part of U.S. Application No. 16/342,371, filed on April 16, 2019, which claims status as a 371 (National Stage) of PCT/US16/57353 filed October 17, 2016; and is a continuation-in-part of U.S. Application No. 16/768,267, filed April 13, 2018, now issued as U.S. Patent No. 10,653,743, which claims status as a 371 (National Stage) of PCT/US16/57329 filed October 17, 2016, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/242,228 filed October 15, 2015.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Please note that the priority date of the instantly claimed invention, i.e., claims 1-6, 8-16, and 18-20, is October 17, 2016, based on both PCT applications.  It is noted that the ‘228 priority application does not support administering a composition comprising a MC5R peptide ligand according to instant SEQ ID NO:1.  Rather, the ‘228 priority application only supports administering a composition comprising a different MC5R peptide ligand, i.e., PG-20N: Ac-Nle4-c[Asp5-His6-L-Nal(2’)7-Arg8-Trp9-Lys10]-NH2 (See claim 1; specification, paragraph [0004], [0009]-[0010], [0016]).  Therefore, the effective priority date of the instantly claimed invention is October 17, 2016. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claims 1 and 11 as open-ended requiring 100% identity to SEQ ID NO: 1 but with any N-/C-terminal additions.  As such, SEQ ID NO: 1 constitutes the necessary core sequence that each MC5R peptide ligand contains in order to function in the treatment of a depressive disorder and/or anxiety disorder in a subject.  Thus, the scope of claims 1 and 11 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claims 9-10 and 19-20 as closed-ended requiring 100% identity and the same length to SEQ ID NOs: 2 or 3.  Thus, the scope of claims 9-10 and 19-20 is analogous to  “consisting of SEQ ID NO: 1” above.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claims 1 and 11, it is noted that the instant specification does not define what is meant by treating a depressive disorder to an anxiety disorder.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  “Treat” is defined as to care for medicinally or surgically; to manage in the use of remedies or appliances; as to treat a disease, a wound, or a patient (See Biology Online, “Treat,” available online at https://www.biology-online.org/dictionary/Treat, 1 page (accessed on 2/15/2020)) (cited in the IDS received on 8/7/20).  As such, the scope of the claimed method does not encompass preventing a depressive or anxiety disorder.  
Additionally, it is noted that a depressive or anxiety disorder is not defined in the instant specification; however, the instant specification teaches several species of each genus of disorder. Pursuant to MPEP 2111, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
	
The instant specification teaches that examples of depressive disorder include major depressive disorders, persistent depressive disorders, bipolar disorder, treatment-resistant depression, and post-partum depression (See instant specification, paragraph [0025], [0029], [0031]-[0035], [0059], [0061], [0063]).   Moreover, the instant specification teaches that examples of anxiety disorders include generalized anxiety, panic disorders, social anxiety disorder, post-traumatic stress disorder (PTSD), and generalized anxiety disorder (See instant specification, paragraph [0025], [0036]-[0040], [0061]).  Furthermore, Jessica Truschel reviews the 10 most common depressive disorders including major depression, persistent depression or dysthymia, bipolar depression, postpartum depression, seasonal affective disorder, psychotic depression, premenstrual dysphoric disorder, atypical depression, situational depression, and disruptive mood dysregulation disorder (See Truschel, “Types of Depression: The 10 Most Common Depressive Disorders,” available online at https://www.psycom.net/10-types-of-depression/, 18 pages (2019) at pgs. 3-17) (cited in the IDS received on 8/7/20).  The U.S. Department of Health & Human Services teaches that there are five major types of anxiety disorders including generalized anxiety disorder, obsessive-compulsive disorder, panic disorder, post-traumatic stress disorder, and social anxiety disorder (See U.S. Department of Health & Human Services, “What are the five major types of anxiety disorders,” available online at https://www.hhs.gov/answers/mental-health-and-substance-abuse/what-are-the-five-major-types-of-anxiety-disorders/index.html, 2 pages (accessed on 2/15/2020) at pgs. 1-2) (cited in the IDS received on 8/7/20).  As such, the scope of the depressive and/or anxiety disorders to be treated is not limited and encompasses any depressive and/or anxiety disorder; however, the encompassed depressive and/or anxiety disorders well-known in the art.  
	Additionally, it is noted that the instant specification teaches three working examples demonstrating that the MC5R peptide ligand effectively treated a depressive and/or anxiety disorder.  More specifically, Example 1 demonstrates that transdermal administration of 5 mg of the MC5R peptide ligand every day for two weeks treated a female patient suffering from post-partum depression (See instant specification, paragraphs [0059]-[0060]).  Example 2 demonstrates that oral administration of 1 mg tablets containing the MC5R peptide ligand twice a day for one week treated a male patient suffering from PTSD (See instant specification, paragraphs [0061]-[0062]).  Example 3 demonstrates that fixed dose IV administration of 0.01 mg/kg of the MC5R peptide ligand for 30 minutes every two days over a two week period treated a female patient suffering from depression (See instant specification, paragraphs [0063]-[0064]).  Therefore, with respect to the scope of the claimed method, given the disclosure demonstrating that the MC5R peptide ligand is effective in treating three different types of depressive and/or anxiety disorders and combined with the pre-existing knowledge in the art regarding treating a depressive and/or anxiety disorder with a MC5R antagonist (See references utilized in the 103 rejection below), an ordinary skilled artisan would be able to make and use the instantly claimed invention without undue experimentation.  Thus, the claimed method is enabled. 
	Regarding claims 8 and 18, it is noted that “clinical improvement” is not defined in the instant specification.  Rather, the instant specification teaches that “clinical improvement” may refer to a noticeable reduction in the symptoms of a disorder or cessation thereof (See instant specification, paragraph [0013]).  As such, the scope of claims 8 and 18 is not limited to where the administration of the composition results in a noticeable reduction in the symptoms of a disorder or cessation thereof.  Thus, the scope of claim 16 encompasses any type of clinical improvement in about 1 to 14 days.  Moreover, it is noted that the instant specification defines “about” as +/- 10% (See instant specification, paragraph [0065]).  As such, the scope of claims 8 and 18 encompasses where the clinical improvement is seen within the first day, i.e., within hours.  

Response to Amendment
The Declaration under 37 CFR 1.132 filed 5/18/22 is sufficient to overcome utilizing “Is This the Best New Solution to the Depression Epidemic,” available online at https://thebestbrainpossible.com/is-this-the-best-new-solution-to-the-depression-epidemic/, 16 pages (August 2016) (hereinafter “the New Solution” article) (cited in the IDS received on 8/7/20) in the rejection below.  It is noted that Applicants have provided evidence that the author of the New Solution reference obtained the information regarding the MC5R blockers directly from Dr. Caurnel Morgan, one of the inventors of the instant application.  Thus, the information in the New Solution reference falls under exception 102(b)(1)(A).  Therefore, the New Solution reference is no longer prior art.  

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. U.S. Publication No. 2011/0183886 A1 published on July 28, 2011, (cited in the IDS received on 8/7/20) in view of Greico et al., J. Med. Chem. 51:2701-2707 (2008) (cited in the IDS received on 8/7/20).  Please note that the rejection has been modified in light of Applicants’ Declarations.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-2 and 11-12, with respect to treating a depressive disorder or an anxiety disorder in a subject in need of such treatment by administering to the subject a therapeutically effective amount of a composition comprising a melanocortin 5 receptor (MC5R) peptide ligand as recited in instant claim 1; with respect to where the subject is a mammal as recited in instant claims 2 and 12; and with respect to treating a depressive disorder or an anxiety disorder in a subject in need of such treatment by determining that a subject has the depressive or anxiety disorder and administering to the subject a therapeutically effective amount of a composition comprising a melanocortin 5 receptor (MC5R) peptide ligand as recited in instant claim 11:
	Dong et al. teaches methods of using pharmaceutical compositions comprising melanocortin receptor (MC-R) peptide ligands for at least one of the MC-Rs including MC5R to treat mammals (See Dong specification, paragraph [0002], [0171]) thereby satisfying the claim limitation as recited in instant claims 2 and 12.  Moreover, Dong et al. teaches a method of treating a behavioral or central nervous system or neuronal disease or medical condition such as anxiety, depression, memory dysfunction and neuropathic pain by eliciting an agonist or antagonist effect from a MC-R by administering a pharmaceutical composition comprising an effective amount of a MC-R peptide ligand and a pharmaceutically acceptable carrier or diluent (See Dong specification, paragraph [0122], [0139], [0162], [0230]).  
	Additionally, Dong et al. teaches that the dosage of active ingredient (i.e., MC-R peptide ligand) in the compositions may be varied; however, it is necessary that the amount of the active ingredient be such that a suitable dosage form is obtained (See Dong specification, paragraph [0231]).  The selected dosage depends upon the desired therapeutic effect, on the route of administration, and on the duration of the treatment (See Dong specification, paragraph [0231]).  It is noted that the instant specification defines a “therapeutically effective amount” as referring to an amount that is sufficient to achieve the desired therapeutic result or to have an effect on undesired symptoms but is generally insufficient to cause adverse side effects (See instant specification, paragraph [0045]).  As such, the effective amount taught by Dong et al. constitutes the instantly claimed therapeutically effective amount because the dosage taught by Dong et al. is sufficient to achieve the desired therapeutic result but would generally insufficient to cause adverse side effects.  Thus, the teachings of Dong et al. satisfy the claim limitations with respect to a method of treating a depressive disorder (i.e., depression) or an anxiety disorder (i.e., anxiety) in a subject in need of such treatment by administering to the subject a therapeutically effective amount of a composition comprising a melanocortin 5 receptor (MC5R) peptide ligand in a pharmaceutically acceptable carrier as recited in instant claims 1 and 11. 
	Furthermore, regarding instant claim 11, it is noted that Dong et al. does not expressly teach determining that a subject has a depressive or anxiety disorder before administering to the subject a therapeutically effective amount of a composition comprising SEQ ID NO: 1.  However, as discussed supra, Dong et al. teaches treating depression or anxiety in a subject by administering a MC5R peptide ligand.  Therefore, it must necessarily follow that the subject to be treated for depression or anxiety has been found to have the disorder.  Otherwise there would be no reason to administer the MC5R peptide ligand for the intended treatment.  Thus, although not expressly taught, the teachings of Dong et al. necessarily suggest that the subject has been determined to have the depressive or anxiety disorder prior to administering the MC5R peptide ligand as recited in instant claim 11.   
Thus, Dong et al. suggests administering a MC5R peptide ligand that functions as an agonist or antagonist to treat a subject suffering from depression and/or anxiety thereby suggesting the claim limitation with respect to administering a composition comprising a MC5R peptide ligand as recited in instant claims 1 and 11.  
	
	For claims 1,  9-11,  and 19-20, with respect to where the MC5R peptide ligand is according to SEQ ID NO: 1 where Xaa is cyclohexylalanine (Cha) or Pro and where the MC5R peptide ligand is an MC5R antagonist as recited in instant claims 1, 9-11, and 19-20: 
	Dong et al. teaches that the MC-R peptide ligand is a compound according to formula (I): 
R2R3-A1-c(A2-A3-A4-A5-A6-A7-A8-A9)-A10-R1 wherein the amino acids at positions A1, A3, and A8 can be deleted; A2 is Cys, D-Cys, hCys, D-hCys, Pen, D-Pen, Asp, or Glu; A4 can be His, 2-Pal, 3-Pal, 4-Pal, Taz, 2-Thi, 3-Thi or (X1-X5)Phe; A5 is D-Phe, D-1-Nal, D-2-Nal, D-Trp, D-Bal, D-(X1-X5)Phe, L-Phe, or D-(Et)Tyr; A6 is Arg, hArg, Dab, Dap, Lys, Orn, or HN-CH((CH2)n-N(R4R5))-C(O); A7 is Trp, 1-Nal, 2-Nal, Bal, Bip, D-Trp, D-1-Nal, D-2-Nal, D-Bal, or D-Bip; A9 is Cys, D-Cys, hCys, D-hCys, Pen, D-Pen, Dab, Dap, Orn, or Lys; R1 is –OH or NH2; R2 and R3 can be alkyl, aryl, substituted alkyl and/or aryl groups, etc., including nitro benzoic acid thereby resulting in a compound having the structure: R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH (See Dong specification, paragraph [0013]-[0038], [0196]).  Moreover, as discussed supra for claims 1 and 11, Dong et al. teaches that the MC-R peptide ligands having the structure of formula (I) function as an agonist or antagonist in the treatment of depression or anxiety (See Dong specification, paragraph [0122], [0139], [0162], [0230]).  Therefore, the teachings of Dong et al. suggest treating depression or anxiety by administering an effective amount of a MC-R peptide ligand having the structure of R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH by functioning as an agonist or antagonist.
	Greico et al. teaches several antagonistic human MC5R peptide ligands that contain an alkylthioaryl-bridged macrocyclic peptide and a core sequence within the MC5R antagonistic peptide (See Greico article, pg. 2701, col. 2, 1st full paragraph; pg. 2702, Table 1).  Two of these MC5R antagonistic peptide ligands are instantly claimed SEQ ID NO: 1 (i.e., compounds where Xaa is Cha or Pro) as depicted in Table 1 and Fig. 1 (Greico article, pg. 2702, Table 1, compounds 4 and 7; pg. 2703, Fig. 1).  More specifically, Greico et al. teaches that compounds 4 and 7 (i.e., instant SEQ ID NO: 1 where Xaa is Cha or Pro, respectively) were found to be selective and potent antagonists at the human MC5R (See Greico article, pg. 2701, col. 2, 2nd paragraph).  As such, Table 1 depicts R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH as taught by Dong et al. and compounds 4 and 7 where compounds 4 and 7 are more potent antagonists of MC5R than the peptide taught by Dong et al.  Therefore, the teachings of Greico et al. suggest instantly claimed SEQ ID NO: 1 when Xaa is either Cha or Pro where these two peptide ligands function as potent MC5R antagonists thereby suggesting the claim limitation with respect to where the MC5R peptide ligand is according to SEQ ID NO: 1 where Xaa is cyclohexylalanine (Cha) or Pro as recited in instant claims 1, 9-11, and 19-20. 
Additionally and/or alternatively, regarding instant SEQ ID NO: 1 functioning as a MC5R antagonist, even if Greico et al. does not teach that instant SQ ID NO: 1 is a potent MC5R antagonist, since Greico et al. teaches the MC5R peptide ligand according to SEQ ID NO: 1 thereby constituting a well-known peptide ligand, the functional property(i.e., an MC5R antagonist) of the peptide ligand as claimed and the known peptide ligand are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., an MC5R antagonist) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Thus, the teachings of Greico et al. teach that instant SEQ ID NO: 1 is a MC5R antagonist as recited in instant claims 9 and 11.

	For claims 3-5 and 13-15, with respect to where the composition is administered in a dosage of about 0.001 mg/kg to 100 mg/kg of body weight as recited in instant claims 3 and 13; with respect to where the composition is administered once or twice daily as recited in instant claims 4 and 14; and with respect to where the composition is administered at least once daily as recited in instant claims 5 and 15:
	Dong et al. teaches that the dosage of active ingredient (i.e., MC-R peptide ligand) in the compositions may be varied; however, it is necessary that the amount of the active ingredient be such that a suitable dosage form is obtained (See Dong specification, paragraph [0231]).  The selected dosage depends upon the desired therapeutic effect, on the route of administration, and on the duration of the treatment (See Dong specification, paragraph [0231]).  In general, an effective dosage for the activities of the invention is in the range of 0.0000001 to 200 mg/kg/day, preferably 0.0001 to 100 mg/kg/day, which can be administered as a single dose or divided into multiple doses (See Dong specification, paragraph [0231]).  As such, the generally effective dosage ranges from 0.0001 to 100 mg/kg, which is administered at least once daily.  Thus, the instantly claimed dosage range of about 0.001 mg/kg to 100 mg/kg body weight as recited in instant claims 3 and 13 lies within the dosage range taught by Dong et al.  Furthermore, because Dong et al. teaches that the effective dosage of the composition can be administered as a single dose or divided into multiple doses, the teachings of Dong et al. satisfy the claim limitations with respect to where the composition is administered once or twice daily as recited in instant claims 4 and 14, and with respect to where the composition is administered at least once daily as recited in instant claims 5 and 15. 
	
	For claims 6 and 16, with respect to where the composition is administered intravenously or orally:
	Dong et al. teaches that the MC-R peptide ligands can be administered by oral, parenteral (e.g., intramuscular, intraperitoneal, intravenous or subcutaneous injection, or implant), nasal, vaginal, rectal, sublingual or topical routes of administration (See Dong specification, paragraph [0232]).  Thus, the teachings of Dong et al. satisfy the claim limitation as recited in instant claims 6 and 16.  

	For claims 8 and 18, with respect to where administration of the composition treats the disorder in the subject such that clinical improvement is observed in about 1 to 14 days:
	Greico et al. teaches that compounds 4 and 7 (i.e., instant SEQ ID NO: 1 where Xaa is Cha or Pro, respectively) were found to be selective and potent antagonist at the human MC5R (See Greico article, pg. 2701, col. 2, 2nd paragraph).  
	 Although the references do not expressly teach and/or suggest where the administration of the composition treats the disorder in the subject such that clinical improvement is observed in about 1 to 14 days, since the combination of the references suggest administering instant SEQ ID NO: 1 as a potent MC5R antagonist thereby constituting a well-known peptide ligand, the function property (i.e., exhibiting clinical improvement in about 1 to 14 days) of the peptide ligand as claimed and the known peptide ligand are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., exhibiting clinical improvement in about 1 to 14 days) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Thus, the teachings of the references suggest the claim limitation as recited in instant claims 8 and 18.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Dong et al. does not expressly teach a method of treating a depressive disorder or an anxiety disorder in a subject in need of treatment by administering to the subject a therapeutically effective amount of a composition comprising a MC5R peptide ligand according to SEQ ID NO: 1 as recited in instant claims 1, 9-11, and 19-20.  However, the teachings of Greico et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
	Dong et al. does not expressly teach where the composition is administered in a dosage of about 0.001 mg/kg to 100 mg/kg of body weight as recited in instant claims 3 and 13.  However, the instantly claimed dosage range of about 0.001 mg/kg to 100 mg/kg body weight as recited in instant claims 3 and 13 lies within the dosage range taught by Dong et al. as further articulated below.
	Although Dong et al. expressly teaches that the composition is administered at least once daily as recited in instant claims 4-5 and 14-15, an ordinary skilled artisan would routinely optimize the frequency of administration as further articulated below. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of treating a depressive disorder or an anxiety disorder in a subject in need of treatment by administering to the subject a therapeutically effective amount of a composition comprising a MC5R peptide ligand according to SEQ ID NO: 1 as recited in instant claim 1, 9-11, and 19-20, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Dong et al. and Grieco et al. to use a pharmaceutical composition comprising a therapeutically effective amount of instant SEQ ID NO: 1 where Xaa is Cha or Pro as a MC5R antagonist in the method of Dong et al. to treat a depressive or anxiety disorder in a subject in need thereof with an expectation of success.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because SEQ ID NO: 1 where Xaa is Cha or Pro containing the core sequence for MC5R antagonism was known to act as a more potent MC5R antagonist than the MC5R antagonist of Dong as taught by Greico et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pharmaceutical compositions comprising an effective amount of a MC-R peptide ligand having the structure of R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH of Dong et al. were used for treating depression and/or anxiety.  Therefore, substituting SEQ ID NO: 1 in place of R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH as the MC-R peptide ligand would support the treatment of depression or anxiety by functioning as a MC5R antagonist by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the composition is administered in a dosage of about 0.001 mg/kg to 100 mg/kg of body weight as recited in instant claims 3 and 13, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed dosage range of the composition would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 0.001 mg/kg to 100 mg/kg) lies within with the prior art dosage range of the composition (i.e., 0.0001 to 100 mg/kg).

With respect to where the composition is administered once daily or twice daily as recited in instant claims 4 and 14; and with respect to where the composition is administered at least once daily as recited in instant claims 5 and 15, it is noted that Dong et al. teaches that an effective dosage of the MC-R peptide ligand for the activities of the invention is in the range of 0.0000001 to 200 mg/kg/day, preferably 0.0001 to 100 mg/kg/day, which can be administered as a single dose or divided into multiple doses (See Dong specification, paragraph [0231]).  The frequency of administering the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal frequency of administering the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the frequency of administering the composition, such as taught by Dong et al., for treating a depressive or anxiety disorder, because an ordinary skilled artisan would have been able to utilize the teachings of Dong et al. to obtain various administration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the frequency of administration of the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious because (1) neither the Dong or Greico references teach or suggest the claimed invention (See Applicant’s Response received on 5/18/22, pg. 7); (2) the Dong reference teaches away from using MC5R peptide ligand antagonists to treat depressive or anxiety disorders given that Dong teaches the use of a MC4R agonist or antagonist compound of formula (I) or (II) to treat anxiety and/or depression and teaches that the effects of agonism of the MC3R and MC5R are not yet known, and thus, one of the ordinary skills in the art can only infer reasonably from Dong’s teachings that it is the MC4R that plays a role in depression and anxiety (See Applicant’s Response received on 5/18/22, pg. 7-8); and (3) there is no motivation to combine the teachings of Dong with Greico because Dong’s method of treating depression and anxiety is directed to administering an agonist or antagonist of MC4R and Greico is directed to MC5R antagonists (See Applicant’s Response received on 5/18/22, pg. 8).

Response to Arguments
Applicant's arguments filed 5/18/22 for claims 1-6, 8-16, and 18-20 have been fully considered but they are not persuasive for the following reasons.
	In response to Applicant’s first argument, i.e., neither the Dong or Greico references teach or suggest the claimed invention, it is found unpersuasive.  As an initial matter, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is acknowledged that the Dong and Greico references do not teach or suggest every feature of the claimed invention when considered individually.  However, the Examiner maintains that when the teachings of the two references are combined, every feature of the claimed invention is taught and/or suggested.  As discussed supra in the rejection, the teachings of Dong et al. suggest treating depression or anxiety by administering an effective amount of a MC-R peptide ligand having the structure of R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH by functioning as an agonist or antagonist.  As such, the question is twofold; namely, (1) whether a compound of formula (I) such as R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH functions as an antagonist for MC5R, and (2) is there a motivation to substitute this compound for one of the claimed peptide ligand antagonists for MC5R.  The Greico reference provides the answer for both questions.  Greico demonstrates that R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH functions as an antagonist for MC5R and that the claimed peptide ligands are more potent antagonists than R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH for MC5R.  Therefore, contrary to Applicant’s argument, when the teachings of the two references are combined, every feature of the claimed invention is taught or suggested.  
In response to Applicant’s second argument, i.e., the Dong reference teaches away from using MC5R peptide ligand antagonists to treat depressive or anxiety disorders given that Dong teaches the use of a MC4R agonist or antagonist compound of formula (I) or (II) to treat anxiety and/or depression and teaches that the effects of agonism of the MC3R and MC5R are not yet known, and thus, one of the ordinary skills in the art can only infer reasonably from Dong’s teachings that it is the MC4R that plays a role in depression and anxiety, it is found unpersuasive.  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  Furthermore, pursuant to MPEP 2123 (II), “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the instant case, although it is acknowledged that Dong teaches an embodiment where the compound of formula (I) is an agonist or antagonist of MC4R and is useful to treat anxiety or depression, the teachings of Dong are not limited to this embodiment as suggested by Applicants.  When reading Dong, as a whole and as discussed in the rejection above, Dong expressly teaches that a compound of formula (I) is useful for the treatment of depression and/or anxiety where the compound of formula (I) encompasses an agonist or antagonist of any of the five melanocortin receptors including MC5R.  Moreover, it is noted that Dong expressly examined a number of compounds of formula (I) and their affinity for MC1R, MC3R, MC4R, and MC5R in Example 3 and Tables 2A, 2B, 3A, 3B, and 3C.  Although the affinity for the specific melanocortin varies depending on the compound structure and Dong does not expressly examine the affinity of R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH (note: encompassed by Formula (I)), when combined with the teachings of Greico, it is clear that this compound has affinity for MC5R.  Furthermore, the fact that Dong teaches that the effects of agonism of the MC3R and MC5R are not yet known does not preclude that whether the effects of antagonism of the MC5R are known, especially in light of the teachings of Greico, which teaches specific peptide ligand antagonists.  Therefore, contrary to Applicant’s argument, the teachings of Dong do not teach away from the claimed invention.
	In response to Applicant’s third argument, i.e., there is no motivation to combine the teachings of Dong with Greico because Dong’s method of treating depression and anxiety is directed to administering an agonist or antagonist of MC4R and Greico is directed to MC5R antagonists, it is found unpersuasive.  As discussed supra in response to Applicant’s second argument, the teachings of Dong are not limited to using MC4R antagonists to treat depression and/or anxiety.  Rather, Dong teaches using a compound of formula (I) to treat depression and/or anxiety where the compound is an agonist or antagonist of any of the five melanocortin receptors including MC5R.  As discussed in the rejection above, Greico expressly examined the affinity of specific peptide antagonists for MC5R including R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH (i.e., a compound of formula (I) taught by Dong) and two peptide antagonists as instantly claimed.  As such, Greico expressly demonstrates that the Dong peptide compound has antagonistic activity for MC5R and suggests that the instantly claimed peptide ligands are more potent antagonists than Dong’s peptide compound.  Thus, when the teachings of Dong are combined with the teachings of Greico, the Examiner maintains that an ordinary skilled artisan would have the requisite motivation to substitute one of the two peptides taught by Greico in place of R2R3-Cys-His-DPhe-Arg-Trp-Cys-OH taught by Dong to treat depression and/or anxiety where these peptides are known to be function as MC5R antagonists.   
	Accordingly, the rejection is maintained as Applicants’ arguments are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654